Title: To George Washington from Colonel Moses Hazen, 19 January 1780
From: Hazen, Moses
To: Washington, George


          
            Cranes mills Near Connecticut Farms [N.J.]19th Jany 1780.
            Dear General
          
          The three Regiments under my Command Comprose 1012 men Rank and file; I have Cantoon’d them in the following manner viz.—one Regiment at Connecticutt Farms, one at this place and the other at Raway—a Detachment of a field officer and one hundred men at Elizabeth Town which Furnishes a Subalterns guard at DeHart’s point; I have a Subaltern and Twenty men at Newark. Two Subalterns guards opposit the New and old Blasing Starr’s a Serjeants guard at Halsteads point; a Capt: Two Subaltern’s and fifty men at Woodbridge who furnishes Patrolls to Perth Amboy—I have by Genl Irvings advice Indeavourd to Cantoon the Troops amongst the well affected Inhabitance, and ⟨lessen⟩ the guards which have heretofore been posted amongst the Disaffected People—which I hope will in Some measure Prevent the frequent Desertions of our men to the enemy—we have lost from the Detachment I have the Honr to Command Since we march’d from Camp as appears by the Returns Eight men Killed and Taken Prisoners Twenty-Two absent: which we Suppose to be Deserted.
          Inclosed your Excellency will receive Col. Beatty’s Permission for major van Stein a Prisoner of war on Parole to pass to

New-York—which by a Copy of your Excellencys Instructions Delivered me by Genl Irving I do not think my Self at Liberty to Send a flag without your Excellencys order for that purpose: Major Van Stein is waiting at Elizabeth Town.
          Two Deserters from Col. Sinco’s Corps came in yesterday from Richmon, very little is to be Collected from them—They However Say, that three Strong Ridoubts Inclosed with Some other works are at Richmon three pieces of Cannon and Two Howitzs. are at that Place, Garrisoned with Sinco’s Corps only of about five hundred men a Number of which are Sick and otherwise unfit for Duty—That the Inhabitants have been most Shocking Plundered by the militia That Genl Sterling and Genl Patterson ware at Richmond on monday Last when in Consultation with Col. Sinco—a Reinforcement was Talked of which is the Substance of their Information—a woman also Came from Staten Island yesterday who Confirms that of the Inhabitants being Plundered by the militia—who Sweare revenge That a Detachment of Troops have moved up from the watering Place and Taken post Near the Ruins of Deckers House, That the Inhabitants are very Desiro⟨us⟩ of Joining the British Troops in revengin the Injuries which they have received from the militia—If this womans Information be True with respect to the enemies being at Decker’s; they may be easeyly removed—perhaps Taken; & a Quantity of Hay and grain Brought off—which If your Excellency approves of an Excurtion of that Kind; I think I have men enough and beg your Excellency will give me leave to under Take it—The Plan which I would at present propose is this, after assessing the Number and Position of the enemy—assemble the Troops about 12 oClock at Night and by a Rapid march Indeavour to Surr⟨ound⟩ the enemy at or about Deckers mills a little before Day in the morning. The Ice and roads are now fine for Such an undertaking If the Enemy Should be apprised of our movements and Conseq⟨ue⟩ntly retire to their works they Leave us the grain and forrage and If we bring of[f] but a Little It will account for; and apologize for going over on the Island—The whole business may be Comm⟨e⟩nced and finished betwen the Hours of 12 at Night and nine in the morning It may be Necessary to have a field piece or Two to Cover the retreat and in that case they may be Sent from morris Town at 8 oClock in the S⟨a⟩me evening and be Time enough—This is a Thought of my

own I have not nor Shall I Communicate it to any one but your Excellency—I think It bids fair for Success Shall be Happy If I may be Indulged to under Take it.
          The Commissary at this place has not a Drop of Rum or a Pound of flower and Tomorrow is provision Day—The Troop⟨s⟩ under my Command have received a Jill and a half of Rum only Since we march’d from Camp, Regularity in Supples of Provisions and a little Rum might do something Towards preventing the freequent Desertions lately on the lines.
          Lord Sterling Gave Capt: Bedkin with I think Sixteen light Horse, leave on Sunday last to go to Qu[i]bble Town; on the Express Conditions that they ware to return the next day four videts Came to me last evening the Captain I have not Seen; Genl Irving Told me he would represent to your Excellency the Necessity of having at this post an additional Number of Light Horse to patroll &ca. I have the Honr to be Your Excellencys most obedt and most Devoted Hume Se[r]vant
          
            Moses Hazen
          
          
            P.S. we have Some few Sick and Lame and others which I Dare Say feign to be unfit for Duty; I wish we had a Surgeon with a few medecans which would assertain what are object for the Hospital as well as those that Complain without a Cause.
            
              M:H:
            
          
        